In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3241 
FRANCISCO CARRION, 
                                                Petitioner‐Appellant, 

                                  v. 

KIM BUTLER, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Southern District of Illinois. 
         No. 3:13‐cv‐00778‐CJP — David R. Herndon, Judge. 
                     ____________________ 

   ARGUED FEBRUARY 11, 2016 — DECIDED AUGUST 31, 2016 
                ____________________ 

   Before RIPPLE, KANNE, and WILLIAMS, Circuit Judges. 
    RIPPLE, Circuit Judge. Francisco Carrion was convicted of 
residential  burglary  and  of  first‐degree  murder  following  a 
bench trial in the Circuit Court of Cook County, Illinois. The 
state courts affirmed his conviction on direct appeal and on 
state postconviction review. Mr. Carrion then filed a habeas 
petition in federal court under 28 U.S.C. § 2254, in which he 
raised multiple claims for relief. The district court denied his 
petition, concluding that although the petition probably was 
2                                                       No. 14‐3241 

timely filed, most of the claims were procedurally defaulted 
and the remaining claims were meritless; the court further de‐
clined to grant a certificate of appealability (“COA”). Mr. Car‐
rion then appealed to this court, and we granted a COA in‐
structing the parties to address three questions: whether there 
was  sufficient  evidence  to  support  his  convictions,  whether 
Mr. Carrion’s confession was voluntary, and whether appel‐
late  counsel  had  been  ineffective  in  failing  to  challenge  the 
voluntariness of his confession.  
    After  briefing  and  oral  argument,  we  conclude  that, 
whether we apply the deferential review of the Antiterrorism 
and  Effective  Death  Penalty  Act  (“AEDPA”),  28  U.S.C. 
§ 2254(d), or de novo review, Mr. Carrion is not entitled to re‐
lief on any of these claims. There is no question that the State 
of Illinois met its burden of proving each of the charges be‐
yond a reasonable doubt. We further perceive no due process 
violation in the reception into evidence of Mr. Carrion’s state‐
ment,  even  though  it  was  translated  by  an  investigating  of‐
ficer. Any ambiguities in the statement were examined thor‐
oughly at trial and the state trial court was entitled to admit 
and rely upon the statement. Accordingly, for the reasons set 
out more fully in this opinion, we affirm the district court’s 
denial of Mr. Carrion’s habeas petition. 
                                  I 
                         BACKGROUND 
                                 A. 
   In the early morning hours of July 14, 2001, Francisco Car‐
rion  entered  the  first‐floor  apartment  of  sixty‐nine‐year‐old 
Maryanne  Zymali  in  Palatine,  Illinois.  Zymali  confronted 
Mr. Carrion, and he  stabbed  her multiple times causing her 
No. 14‐3241                                                        3

death. At the time of the incident, Mr. Carrion, who lived in 
an  apartment  on  the  floor  above  Zymali’s,  was  a  nineteen‐
year‐old immigrant from Mexico who spoke almost no Eng‐
lish. Approximately two weeks after the murder, Mr. Carrion 
was interviewed in Spanish by Detective Arturo Delgadillo. 
He  denied  any  involvement  with  Zymali’s  death,  but  he 
agreed to provide fingerprint samples. 
    On  January  7,  2002,  Mr.  Carrion  was  arrested  by  Detec‐
tive Delgadillo after his fingerprint was found on a knife re‐
covered from Zymali’s apartment. The police took him to the 
police station, advised him of his Miranda rights in Spanish, 
and  then  interviewed  him  twice.  Detective  Delgadillo  con‐
ducted the first interview in Spanish; an assistant state’s attor‐
ney  conducted  the  second  interview  on  camera  with Detec‐
tive Delgadillo acting as translator. On January 31, 2002, the 
State  charged  Mr. Carrion  with  residential  burglary  under 
720  ILCS  5/19‐3(a),  and  three  counts  of  first‐degree  murder 
(intentional  murder,  knowing  murder,  and  felony  murder 
predicated on residential burglary) under 720 ILCS 5/9‐1(a). 
Mr. Carrion waived his right to a jury, and the case proceeded 
to a bench trial in June 2004.  
    At trial, the State’s forensic scientist testified that Mr. Car‐
rion’s fingerprint and palm print were found on a knife recov‐
ered  from  the  apartment.  The  parties  then  stipulated  to  the 
nature  of  Zymali’s  injuries,  which  included  stab  wounds  to 
her chin and forearm, a stab wound to her chest that “resulted 
in  massive  internal  hemorrhaging,”  and  “multiple  bruises 
and abrasions” on her thigh, forehead, chin, chest, abdomen, 
4                                                       No. 14‐3241 

and  right  arm.1  The  parties  further  stipulated  that  the  stab 
wounds caused Zymali’s death. 
    The  State  then  called  Detective  Delgadillo  to  testify.  Ac‐
cording  to  the officer, Mr. Carrion stated during  the first of 
the two interviews that, in the early morning of July 14, 2001, 
after a night of drinking at a nearby bar, he was walking home 
and  noticed  a  light  in  Zymali’s  ground‐floor  apartment. 
Mr. Carrion said that he “became curious as to what was in‐
side,” and he entered through the open sliding glass door and 
unlocked screen door.2 Detective Delgadillo further testified 
that Mr. Carrion said that he entered the apartment because 
he was “looking to steal something.”3 While Mr. Carrion “was 
in the kitchen looking around,” he was confronted by Zymali, 
who  “started  to  attack  him,  scratching  him,  kicking  him, 
fight[ing] him and that pretty much a fight ensued, a struggle 
ensued.”4  The  officer  further  testified  that  Mr.  Carrion  told 
him that Zymali then pulled a knife out of a kitchen drawer, 
that Mr. Carrion took the knife from her, and that after addi‐
tional struggle, “he pushed her with both hands,” which re‐
sulted  in  his  “stabb[ing]  her  in  the  stomach  area  with  the 
knife.”5  According  to  the  officer,  Mr.  Carrion  stated  that  he 
then pulled the knife out of Zymali’s chest and threw it across 


                                                 
1 R.17‐13 at 34–37. 

2 Id. at 73. 

3 Id. at 73–74. 

4 Id. at 74–75. 

5 Id. at 76–77.  
No. 14‐3241                                                                  5

the room. When Zymali fell to her knees bleeding, Mr. Car‐
rion  became  scared  and  ran  out  of  the  apartment,  “went 
around the building,” “climbed onto his balcony and entered 
his apartment.”6 
     Detective Delgadillo next testified about the second inter‐
rogation in which he acted as translator between Mr. Carrion 
and the assistant state’s attorney. He said that on the night of 
the  arrest,  Mr.  Carrion  was  taken  to  meet  with  an  assistant 
state’s  attorney  and  agreed  to  give  a  videotaped  statement. 
During this interview, which took place around midnight and 
lasted half an hour, the prosecutor posed questions in English, 
and Detective Delgadillo translated the questions to Spanish 
and then translated Mr. Carrion’s responses from Spanish to 
English. The court admitted into evidence both the video and 
a  transcription  of  the  interview  that  had  been  prepared  by 
someone other than Detective Delgadillo.7 At the conclusion 
of the officer’s testimony, the video interview was played in 
open court, and the State rested its case. 
   The  defense  called  three  witnesses:  Mr.  Carrion’s  friend 
Brenda  Viveros,  a  certified  interpreter  named  Ruth  Ramos, 
and Mr. Carrion himself. Viveros testified that she was with 
Mr. Carrion on the night in question and that Mr. Carrion was 
drunk, that “[h]e was talking funny and just having trouble 
walking,”  and  that  “[h]e  asked  [her]  to  take  him  home  be‐
cause  he  was  not  feeling  good.”8  On  cross‐examination, 
                                                 
6 Id. at 78. 

7 Neither the videotape nor the transcription are part of the record on ap‐

peal. In the district court and in their briefs, the parties have relied solely 
on the testimony given at trial.  
8 R.17‐14 at 37. 
6                                                       No. 14‐3241 

Viveros acknowledged that she did not ask the bartender to 
stop serving Mr. Carrion, nor did she call a cab or arrange a 
ride for him, but she stated that she did tell another friend of 
theirs  to  make  sure  that  Mr.  Carrion  stopped  drinking. 
Viveros  testified  that  she  did  not  see  Mr.  Carrion  leave  the 
bar, but that she did go looking for him after the bar closed 
and found him sleeping in his bed in his apartment. Viveros 
did not see any injuries on Mr. Carrion at that time.  
   Ramos  testified  that  she  reviewed  the  videotape  of 
Mr. Carrion’s  interview  with  the  assistant  state’s  attorney 
several times and prepared her own transcription of the con‐
versation. She went on to testify as follows: 
     [Mr. Carrion’s counsel]: 
     Q  Do  you  remember  a  question  put  to  Francisco 
        Carrion by Detective Delgadillo: 
          “Q: And what happened when you got close to 
          your home”? 
          Do you remember that question being asked? 
     A   Yes. 
     … 
     Q   All  right.  Did  you  hear  Francisco  Carrion  an‐
         swer that question in Spanish? 
     A   Yes. 
     Q   Did you take that answer in Spanish and tran‐
         scribe it into English? 
     A   Yes. 
     Q   What was his answer in English? 
No. 14‐3241                                                     7

   A   His  answer  was,  [reading  from  her  prepared 
       transcription]  “I  …  well  …  I  look  down  and  I 
       saw a … the apartment and I saw the light on. It 
       seemed like an easy thing to do, I don’t know. I 
       became  curious  …  I  didn’t  even  know  what  I 
       was going to do … ” 
   Q   Did he finish that answer? 
   A   As far as I remember, when viewing the video, 
       I think his answer was cut off. … 
   … 
   Q   But he did say, “I don’t know. I became curious. 
       I didn’t even know what I was going to do it.” 
       Is that correct? 
   A   Yes. 
   Q   Do you remember a question put by Delgadillo 
       to Carrion … “When you first came in the apart‐
       ment, what were you looking for”? 
   A   Yes, I remember the question. 
   Q   Did  you  hear  Francisco  Carrion  answer  that 
       question in Spanish? 
   A   Yes. 
   … 
   Q   What was that answer? 
   A   Answer, [reading from her prepared transcrip‐
       tion] “I didn’t even know what I wanted, I just 
       got in to see what thing … just to look around 
8                                                         No. 14‐3241 

            … I didn’t even know what I was going to take, 
            it’s like … ” And then an interruption.[9] 
After  testifying  about  specific  translated  questions  and  an‐
swers,  Ramos  was  asked  whether,  based  on  her  experience 
and training as an interpreter, she believed that “Officer Del‐
gadillo’s rendering of Francisco Carrion’s answers in Spanish 
                                                          10
to English was truthful, complete, and accurate.”  Ramos an‐
swered: 
      A  Well,  I  believe  there  were  some  omissions. 
         When the questions … were posed in Spanish, 
         and  there  were  some  omissions  when  the  an‐
         swers  were  posed  in  Spanish  to  be  translated 
         into  English.  I  also  believe  that  there  were  … 
         some  errors,  grammatical  errors  in  sentence 
         structure in the Spanish language, the way the 
         questions were posed to Mr. Carrion. 
      Q   Could you consider or would you consider De‐
          tective  Delgadillo’s  rendering  of  Carrion’s  an‐
          swers from Spanish to English to be verbatim? 
      A   Yes.[11] 
Ramos further testified on cross‐examination: 
      Q  [W]hen  you  were  able  to  hear  the  officer  ask, 
         “[Were]  you  looking  for  something  to  take?” 
         You  heard  the  defendant’s  answer,  Carrion’s 
                                                 
9 Id. at 48–56. 

10 Id. at 57. 

11 Id. 
No. 14‐3241                                                         9

            answer,  “Well  …  possibly  yes.  If  I  had  found 
            something that … ,” is that correct? 
      A  Yes.[12] 
     Mr. Carrion then took the stand. He testified that on the 
night in question he was heavily intoxicated and that he left 
the  bar  for  his  apartment,  noticed  the  light  on  in  Zymali’s 
apartment,  and  entered.  Mr.  Carrion  stated  that  he  did  not 
know why he entered the apartment, but he denied intending 
to steal anything. Mr. Carrion then described the events that 
occurred after Zymali confronted him. He stated that he in‐
jured Zymali in self‐defense during the course of a struggle 
and that Zymali pushed, kicked, and scratched him.  He ex‐
plained that he “grabbed a knife” and that Zymali was injured 
when  he  pushed  her and  “the  knife  …  went  inside  [her].”13 
Mr. Carrion conceded that he suffered no injuries during the 
struggle  and  that,  although  he  knew  that  Zymali  was  seri‐
ously injured, he did nothing to assist her. Instead, he left Zy‐
mali’s  apartment,  climbed  onto  the  balcony  of  his  sec‐
ond‐floor apartment, entered through the balcony door, and 
fell  asleep.  When  asked  about  his  videotaped  statement, 
Mr. Carrion testified that he confessed to entering the apart‐
ment  with  the  intent  to  steal  because  Detective  Delgadillo 
promised to help him by securing his deportation to Mexico 
if  he  did  so.  On  cross‐examination,  however,  Mr.  Carrion 
acknowledged that during the videotaped interview he stated 
that  no one had promised him anything.  In closing,  the de‐
fense  contended  that  there  was  insufficient  evidence  that 
Mr. Carrion  entered  Zymali’s  apartment  with  the  intent  to 
                                                 
12 Id. at 74. 

13 Id. at 83–84. 
10                                                     No. 14‐3241 

commit theft and that, in stabbing Zymali, he was acting in 
imperfect  self‐defense  and  therefore  should  only  be  found 
guilty of second‐degree murder.  
    At the conclusion of the evidence, the court, ruling orally, 
found Mr. Carrion guilty on all counts. On the residential bur‐
glary  charge,  the  court  found  that  Mr.  Carrion  entered  Zy‐
mali’s apartment intending to commit a theft. In the court’s 
view, “[t]he most compelling evidence of [Mr. Carrion’s] in‐
tention to commit a theft [was] his own statement” to that ef‐
fect during the videotaped interview.14 Addressing the accu‐
racy of Detective Delgadillo’s translation, the court found Ra‐
mos’s testimony “very credible” and emphasized her opinion 
that  the  officer’s  translation  was  “verbatim.”15  Based  on 
Mr. Carrion’s  demeanor  and  answers,  the  court  said  it  had 
“no  doubt  …  from  looking  at  that  video  that  the  defendant 
gave it up.”16 It was immaterial, the court noted, that Mr. Car‐
rion’s  answers  indicated  that  he  “didn’t  know  what  he 
wanted to take” and “wasn’t sure what he wanted to get from 
the apartment” because these statements did “not lessen the 
intent to commit a theft inside the apartment.”17 The court also 
rejected Mr. Carrion’s claim that Detective Delgadillo prom‐
ised  to  have  him  deported.  Finally,  the  court  addressed  the 
circumstantial evidence it found relevant to Mr. Carrion’s in‐
tent in entering the apartment. It noted that “[i]t was easy for 
[Mr.  Carrion]  to  enter”  the  unlocked,  first‐floor  apartment 
                                                 
14 Id. at 142.  

15 Id. at 149. 

16 Id.  

17 Id. at 141.  
No. 14‐3241                                                     11

                                                                 18
and that he had done so at a very early hour in the morning ; 
it found these circumstances consistent with an intent to com‐
mit theft. The court believed that the lack of any traditional 
burglary evidence was insignificant; in its view, there was no 
sign  of  forced  entry  because  the  screen  door  was  unlocked, 
and  there  was  no  stacking  of  property  because  Mr.  Carrion 
was confronted by Zymali. 
     Addressing  the  first‐degree  murder  charges,  the  court 
concluded  that  Mr.  Carrion  “stabbed  [Zymali]  repeatedly 
with an intent to kill, and he then fled.”19 The court empha‐
sized both the force required to cause a stab wound the size 
of  the  one  to  Zymali’s  abdomen  and  also  the  separate  stab 
wounds  to  Zymali’s  face  and  arm.  It  rejected  the  defense’s 
theory that Mr. Carrion killed Zymali in self‐defense because, 
in  its  view, there was no evidence of a struggle “except the 
defendant’s own statement that there was a struggle.”20 The 
court  also  rejected  Mr. Carrion’s  intoxication  theory  as  “in‐
credible.”21 It noted that  after reaching for a knife  and  stab‐
bing Zymali several times, “he had the … forethought to es‐
cape” and climb up onto the second‐floor balcony: “I find it 
hard to believe he had the ability both physical and mental to 
do something like that … [y]et he doesn’t remember anything 
at all about this crime until three months later.”22 The court 
found Mr. Carrion guilty under each of the three theories of 

                                                 
18 Id. at 142.  

19 Id. at 150.  

20 Id. at 146.  

21 Id. at 145–47.  

22 Id. at 146–47.  
12                                                         No. 14‐3241 

first‐degree murder presented by the State—intentional mur‐
der, knowing murder, and felony murder—but it merged the 
three counts into one for purposes of sentencing.  
    After  finding  Mr.  Carrion  eligible  for  the  death  penalty, 
the court imposed a fifty‐five‐year term of imprisonment for 
first‐degree murder and a concurrent fifteen‐year‐term of im‐
prisonment for residential burglary. 
                                   B. 
    Mr. Carrion appealed his conviction. His appointed appel‐
late counsel then moved to withdraw under Anders v. Califor‐
nia, 386 U.S. 738 (1967). In counsel’s view, an appeal—includ‐
ing arguments that trial counsel was ineffective and that the 
evidence was insufficient to support the convictions—would 
be without arguable merit. Mr. Carrion filed a response. The 
state appellate court in due course granted the Anders motion 
and affirmed the convictions. Mr. Carrion then filed a petition 
for leave to appeal (“PLA”) to the Illinois Supreme Court that 
raised only a new claim that appellate counsel provided inef‐
fective assistance. The Illinois Supreme Court denied leave to 
appeal,  and  Mr.  Carrion  did  not  file  a  petition  for  a  writ  of 
certiorari. 
    Mr. Carrion then filed a petition for state postconviction 
relief raising the following claims: (1) trial counsel was inef‐
fective; (2)  there was insufficient  evidence to support  either 
conviction; (3) the trial court considered improper factors at 
sentencing;  (4)  officers took advantage of his lack of under‐
standing of his rights during interrogation; and (5) appellate 
counsel was ineffective. The trial court dismissed the postcon‐
viction petition. On appeal, Mr. Carrion’s appointed counsel 
moved to withdraw under Pennsylvania v. Finley, 481 U.S. 551 
No. 14‐3241                                                        13

(1987), on the ground that all potential issues lacked arguable 
merit.  Counsel’s  Finley  brief  considered  raising  arguments 
about  judicial  bias  at  sentencing,  the  sufficiency  of  the  evi‐
dence,  the  voluntariness  of  Mr.  Carrion’s  confession  given 
Mr. Carrion’s claims that he did not understand his rights and 
was  made  a  false  promise  of  deportation,  and  whether 
Mr. Carrion’s  trial  and  appellate  counsel  provided  effective 
assistance. Counsel concluded: (1) all claims were meritless; 
(2)  that  the  sufficiency  claims  and  the  ineffective  assistance 
claims  against  trial  counsel  were  barred  by  res  judicata  be‐
cause they were addressed on direct appeal when the appel‐
late court granted the Anders motion; (3) that the involuntary 
confession claim was “barred by res judicata because it could 
have  been  raised  on  direct  appeal”  and,  even  if  it  was  not 
barred,  was  not  supported  by  the  record;  and  (4)  that  alt‐
hough the ineffective assistance claim against appellate coun‐
sel could not have been raised on direct appeal, it was merit‐
less under Strickland v. Washington, 466 U.S. 668 (1984).23  
    Mr. Carrion did not file a response, and the state appellate 
court granted the motion to withdraw on April 13, 2012, ex‐
plaining that it had “carefully reviewed the record … and the 
[Finley]  memorandum”  and  found  “no  issues  of  arguable 
merit.”24  Mr.  Carrion  then  filed  a  PLA,  which  reiterated  his 
judicial bias, sufficiency, ineffective assistance, and involun‐
tary confession claims. The PLA was denied without elabora‐
tion on March 27, 2013.  



                                                 
23 R.17‐3 at 9–17. 

24 R.1‐1 at 82–83. 
14                                                     No. 14‐3241 

    On July 29, 2013, Mr. Carrion filed a federal habeas peti‐
tion in the United States District Court for the Southern Dis‐
trict of Illinois. He raised the following grounds for relief: (1) 
there was insufficient evidence at  trial to support either the 
residential  burglary  or  the  first‐degree  murder  convictions 
beyond a reasonable doubt; (2) the trial judge was biased and 
considered improper evidence at sentencing; (3) trial counsel 
was ineffective; (4) he was denied due process, equal protec‐
tion, and access to the courts because he lacked proficiency in 
English; (5) appellate counsel was ineffective in failing to raise 
grounds one through four and abandoning Mr. Carrion by fil‐
ing an Anders motion; and (6) postconviction counsel was in‐
effective in failing to raise all meritorious claims and in aban‐
doning Mr. Carrion by filing a Finley motion.25 The State re‐
sponded that Mr. Carrion’s petition was time‐barred, some of 
his claims were procedurally defaulted, and all of his claims 
were meritless. The district court denied Mr. Carrion’s peti‐
tion.  It  reasoned  that  although  the  petition  probably  was 
timely filed, the first four claims were procedurally defaulted, 
the fifth claim failed on the merits, and the sixth claim is not 
grounds for habeas relief under 28 U.S.C. § 2254(i). The court 
denied a COA.  
    Mr. Carrion then filed a notice of appeal, which we con‐
strued  as  an  application  for  a  COA.  We  determined  that 
Mr. Carrion had made a substantial showing of a denial of his 
right to due process and of his right to counsel under the Sixth 
Amendment.  We therefore recruited  counsel  and instructed 
the  parties  to  address  the  following  issues:  (1)  whether  the 
prosecution  introduced  sufficient  evidence  of  Mr.  Carrion’s 

                                                 
25 R.1 at 7–16.  
No. 14‐3241                                                                    15

intent to convict him of residential burglary and first‐degree 
murder; (2) whether the trial court violated Mr. Carrion’s due 
process rights by relying on a confession elicited from a de‐
tective who also acted as Mr. Carrion’s translator; (3) whether 
Mr.  Carrion’s  appellate  counsel  provided  ineffective  assis‐
tance by not challenging the admission of the confession un‐
der the Due Process Clause.  
                                                    II 
                                        DISCUSSION 
    As a general rule, we review the district court’s denial of a 
habeas petition under a de novo standard of review, but that 
review is governed by the standards set forth in AEDPA. Ruhl 
v. Hardy, 743 F.3d 1083, 1090 (7th Cir. 2014). Here, the State 
has raised, as it did before the district court, a number of ar‐
guments urging us to reject the claims in Mr. Carrion’s peti‐
tion on procedural grounds. Specifically, the State contends, 
among  other  things,  that  Mr.  Carrion’s  federal  petition  was 
untimely filed, that his involuntary confession and sufficiency 
claims are procedurally defaulted, and that his ineffective as‐
sistance claim based on a failure to challenge the confession is 
waived. We need not address these potentially difficult pro‐
cedural questions, however, because even if we were to de‐
cide each of them in Mr. Carrion’s favor, his claims clearly fail 
on the merits.26  
                                                 
26 See 28 U.S.C. § 2254(b)(2); Estremera v. United States, 724 F.3d 773, 775 

(7th Cir. 2013) (“[I]t makes sense (and is permissible) to reject a collateral 
attack on the merits while other procedural defenses, such as [statutes of 
limitations,]  waiver,  default,  or  lack  of  exhaustion,  remain  in  the  back‐
ground.” (citing 28 U.S.C. § 2254(b)(2))); Johnson v. Pollard, 559 F.3d 746, 
752 (7th Cir. 2009) (“[W]e need not address the procedural default issue 
16                                                             No. 14‐3241 

    Further, our conclusion is the same regardless of whether 
we  apply  the  deferential  standards  of  28  U.S.C.  §  2254(d). 
AEDPA provides that, in conducting our review, “we look to 
the last reasoned state court opinion addressing each claim.” 
Ruhl, 743 F.3d at 1091. Where a claim has been adjudicated on 
the merits  in state court, habeas relief is appropriate  only if 
the  state  court’s  determination  was  (1)  “contrary  to,  or  in‐
volved  an  unreasonable  application  of,  clearly  established 
federal  law,  as  determined  by  the  Supreme  Court  of  the 
United States,” or (2) “based on an unreasonable determina‐
tion of the facts in light of the evidence presented in the State 
court proceeding.” 28 U.S.C. § 2254(d); Cullen v. Pinholster, 563 
U.S. 170, 181 (2011). However, “[i]f no state court has squarely 
addressed the merits of a habeas claim, we review the claim 
de novo under the pre‐AEDPA standard of 28 U.S.C. § 2243, 
but still with deference to the state court.” Ruhl, 743 F.3d at 
1091. Here, the State has argued that § 2254(d) should apply, 
contending  that  Mr. Carrion’s  claims  were  rejected  on  the 
merits by the state court. Again, we need not decide this issue 
because even if Mr. Carrion’s claims fall outside § 2254(d) and 
are,  therefore,  subject  to  the  more  generous  pre‐AEDPA 
                                                              27
standard of § 2243, they clearly fail on the merits.  Therefore, 

                                                 
raised by the State because [the petitioner]’s claim clearly fails on the mer‐
its.”); see also Brown v. Watters, 599 F.3d 602, 610 n.10 (7th Cir. 2010) (sur‐
veying case law and noting that this practice is in accordance with both 
Supreme Court precedent and also “the established practice in the other 
circuits”).  
27 See Ruhl v. Hardy, 743 F.3d 1083, 1092 (7th Cir. 2014) (declining to decide 

“which issues must be reviewed under AEDPA’s deferential standard and 
which should be reviewed under the pre‐AEDPA de novo standard” be‐
cause petitioner’s claim failed even under de novo review); Johnson, 559 
No. 14‐3241                                                                  17

for purposes of our decision today, we will assume that a de 
novo standard applies. 
                                                    A. 
    We  first address Mr. Carrion’s argument  that the record 
contains insufficient evidence to support, as a matter of law, 
his convictions for residential burglary and first‐degree mur‐
der. The familiar standard of Jackson v. Virginia, 443 U.S. 307 
(1979) makes clear that, to comport with the standards of the 
Due Process Clause, a criminal conviction must be based on 
proof beyond a reasonable doubt. “[T]he relevant question is 
whether, after viewing the evidence in the light most favora‐
ble  to  the  prosecution,  any  rational  trier  of  fact  could  have 
found the essential elements of the crime beyond a reasonable 
doubt.”  Id.  at  319  (emphasis  in  original).  In  conducting  this 
inquiry, we must “give[] full play to the responsibility of the 
trier  of  fact  fairly  to  resolve  conflicts  in  the  testimony,  to 
weigh the evidence, and to draw reasonable inferences from 
basic facts to ultimate facts.” Id. It is also important that we 
evaluate  the  record  evidence  “with  explicit  reference  to  the 
substantive  elements  of  the  criminal  offense  as  defined  by 
state law.” Id. at 324 n.16.  
    Turning  first  to  the  residential  burglary  conviction,  the 
Jackson inquiry is whether any rational trier of fact could have 
found  beyond  a  reasonable  doubt  that  Mr.  Carrion  “know‐
ingly  and  without  authority  enter[ed]”  Zymali’s  apartment 
“with the intent to commit therein a felony or theft.” 720 ILCS 
5/19‐3(a). There is no dispute about the first element, so we 

                                                 
F.3d  at  753  (declining  to  decide  finally  whether  Wisconsin  state  court 
reached federal merits question because result would be the same under 
either § 2254(d) or de novo review). 
18                                                       No. 14‐3241 

focus  on  whether  there  is  legally  sufficient  evidence  that 
Mr. Carrion entered Zymali’s apartment intending to commit 
a theft. See People v. Maggette, 747 N.E.2d 339, 353 (Ill. 2001) 
(observing  that  “[t]he  gist  of  the  offense  [of  residential  bur‐
glary] is the defendant’s felonious intent with which he or she 
enters the dwelling”). Mr. Carrion argues that the State failed 
to prove this element beyond a reasonable doubt because the 
details of his entry indicate that he did not possess the requi‐
site  intent:  he  was  heavily  intoxicated;  Zymali’s  apartment 
was lit and her door was open; he carried no burglary tools; 
he did not attempt to conceal his entry or verify that the resi‐
dence was empty; and there was no evidence suggesting that 
he  searched  for  items  of  value  before  the  confrontation.  In 
Mr. Carrion’s view, this evidence suggests either that he en‐
tered the apartment to gain access to the interior of the build‐
ing or that he was simply drunk and exploring. Alternatively, 
Mr. Carrion suggests, relying on his own testimony and that 
of his friend Viveros, that he was so intoxicated that he “ha[d] 
blacked out” and was incapable of forming the requisite in‐
tent at all.28  
    Viewing the evidence in the prosecution’s favor, as we are 
obliged to  do, we must conclude that a rational trier of fact 
could have found beyond a reasonable doubt that Mr. Carrion 
intended to commit a theft when he entered Zymali’s apart‐
ment. The state trial court, sitting as the finder of fact, had be‐
fore it direct evidence of Mr. Carrion’s intent in the form of 
his own videotaped statements, which the court found to be 
“[t]he most compelling evidence of his intention to commit a 

                                                 
28 Appellant’s Br. 39. 
No. 14‐3241                                                            19

theft.”29  Based  on  the  trial  evidence,  the  court  was  satisfied 
both that Detective Delgadillo’s translations during the vide‐
otaped interview were accurate and that Mr. Carrion’s testi‐
mony that the detective made a false promise of deportation 
was  unbelievable.  Relying  on  Mr.  Carrion’s  statements  and 
his demeanor, the court said that it “ha[d] no doubt … from 
looking at that video that the defendant gave it up.”30 Further, 
the incriminating statements in the video aligned with Detec‐
tive Delgadillo’s trial testimony about his initial conversation 
with Mr. Carrion. The detective testified that Mr. Carrion told 
him that when he saw a light on in Zymali’s apartment he be‐
came “curious as to what was inside” and that he entered the 
                                                                  31
apartment because he was “looking to steal something.”  To 
be sure, Mr. Carrion’s trial testimony differed from Detective 
Delgadillo’s, but it is the trier of fact, not us, that bears “the 
responsibility … fairly to resolve conflicts in the testimony.” 
Jackson, 443 U.S. at 319.  
    The state trial court also found the circumstantial evidence 
presented at trial corroborative of Mr. Carrion’s incriminating 
statements. In Illinois, “[c]riminal intent is a state of mind that 
not only can be inferred from the surrounding circumstances, 
but usually is so proved.” Maggette, 747 N.E.2d at 354 (citation 
omitted).  “In  a  burglary  case,  the  relevant  surrounding  cir‐
cumstances include the time, place and manner of entry into 
the  premises,  the  defendant’s  activity  within  the  premises, 
and  any  alternative  explanations  offered  for  his  presence.” 
                                                 
29 R.17‐14 at 142. 

30 Id. at 149. 

31 R.17‐13 at 73–74.  
20                                                        No. 14‐3241 

People v. Richardson, 470 N.E.2d 1024, 1027 (Ill. 1984). Here, the 
trial court noted the late hour of Mr. Carrion’s unauthorized 
entry as well as its view that “[i]t was easy for [Mr. Carrion] 
to enter [Zymali’s] apartment,” which was unlocked and lo‐
                                                     32
cated on the first floor of the building.  It found the absence 
of traditional burglary evidence immaterial; in its view, there 
was no sign of forced entry because the screen door was un‐
locked,  and  there  was  no  stacking  of  property  because 
Mr. Carrion did not have time to canvass the apartment be‐
fore Zymali confronted him. And the court explicitly rejected 
Mr. Carrion’s alternative explanation that he was so heavily 
intoxicated that he had simply wandered into Zymali’s apart‐
ment. In the court’s view, there was enough record evidence 
of Mr. Carrion’s mental and physical alertness to render his 
                                                    33
testimony on this matter “incredible.”  
    Taking both the direct and circumstantial evidence in the 
light most favorable to the prosecution, we conclude that the 
trial court certainly was justified in concluding beyond a rea‐
sonable doubt that Mr. Carrion entered Zymali’s apartment 
intending to commit a theft and therefore was guilty of resi‐
dential burglary under Illinois law. 
     Having concluded that the evidence at trial was sufficient 
to  support  Mr.  Carrion’s  conviction  for  residential  burglary 
under 720 ILCS 5/19‐3(a), we also must conclude that his con‐
viction for first‐degree murder must stand. In Illinois, felony 
murder is one of three categories of first‐degree murder. Illi‐
nois law provides that a person commits first‐degree murder 

                                                 
32 R.17‐14 at 142.  

33 Id. at 145–47. 
No. 14‐3241                                                          21

when, “in performing the acts which cause the death” of an 
individual, “he is attempting or committing a forcible felony 
other than second degree murder.” 720 ILCS 5/9‐1(a)(3). Res‐
idential burglary is an enumerated forcible felony under 720 
ILCS  5/2‐8.  Therefore,  because  Mr.  Carrion  killed  Zymali 
while attempting to commit residential burglary, he is guilty 
of first‐degree murder under Illinois law.  
    As we already have noted, the State charged Mr. Carrion 
under all three categories of first‐degree murder in 720 ILCS 
5/9‐1(a). The court accepted all three theories but merged the 
counts into a single conviction. Therefore, our conclusion that 
there  is  sufficient  evidence  to  support  the  felony  murder 
charge is sufficient in itself to support the first‐degree murder 
conviction under Jackson, regardless of Mr. Carrion’s mental 
state at the time he committed the offense. 
                                  B. 
   We  now  turn  to  Mr.  Carrion’s  contention  that  the  trial 
court’s  admission  of  his  videotaped  statement  violated  his 
right  to  due  process  because  Detective  Delgadillo’s  perfor‐
mance as translator during the interview rendered the confes‐
sion involuntary. A foundational principle of due process of 
law  is  that  the  state  cannot  procure  a  criminal  conviction 
through  the  use  of  an  involuntary  confession.  See  generally 
Schneckloth v. Bustamonte, 412 U.S. 218, 223–26 (1973); United 
States v. Stadfeld, 689 F.3d 705, 709–10 (7th Cir. 2012). An in‐
criminating  statement  is  voluntary  “if,  in  the  totality  of  cir‐
cumstances,  it  is  the  product  of  a  rational  intellect  and  free 
will and not the result of physical abuse, psychological intim‐
idation, or deceptive interrogation tactics that have overcome 
the  defendant’s  free  will.”  United  States  v.  Gillaum,  372  F.3d 
848,  856  (7th  Cir.  2004)  (internal  quotation  marks  omitted). 
22                                                                No. 14‐3241 

“[C]oercive  police  activity  is  a  ‘necessary  predicate  to  the 
finding that a confession is not “voluntary” within the mean‐
ing  of  the  Due  Process  Clause  of  the  Fourteenth  Amend‐
ment.’” United States v. Huerta, 239 F.3d 865, 871 (7th Cir. 2001) 
(quoting Colorado v. Connelly, 479 U.S. 157, 167 (1986)). Thus, 
to find that a confession is involuntary, we must conclude that 
it is the product of coercive police activity. Whether a confes‐
sion is voluntary is a legal question subject to de novo review, 
although we afford great deference to the trial court’s under‐
lying factual findings and will disturb them only in the case 
of clear error. Id.  
   Upon review of the record, we conclude that Mr. Carrion’s 
confession was not the result of official coercion, and, there‐
fore, its admission did not offend due process. 
   Mr. Carrion’s coercion argument is a rather novel one. A 
voluntariness  inquiry  typically  requires  that  we  consider  a 
                                          34
combination  of  factors.   But  Mr.  Carrion  simply  contends 
that when an interrogation is conducted through a translator, 
due process requires that the translator “be (1) neutral and in‐
dependent and (2) fully capable of interpreting exactly both 

                                                 
34 In evaluating coercion, relevant factors include  

           the  defendant’s  age,  education,  intelligence  level,  and 
           mental state; the length of the defendant’s detention; the 
           nature of the interrogations; the inclusion of advice about 
           constitutional rights; and the use of physical punishment, 
           including deprivation of food or sleep. Narcotics, alcohol, 
           and  fatigue  also  may  be  considerations  in  a  particular 
           case. 
United States v. Huerta, 239 F.3d 865, 871 (7th Cir. 2001) (citation omitted). 
No. 14‐3241                                                                     23

the questions posed and the answers given.”35 Because Detec‐
tive Delgadillo was not neutral or capable, Mr. Carrion con‐
tinues, the incriminating statements were necessarily coerced 
and inadmissible.  
    Our cases provide no support for the bright line constitu‐
tional requirement that Mr. Carrion proposes. The authorities 
upon which he relies, treatises, state ethics codes, state case 
law, and agency guidelines, may well suggest the best prac‐
tice. But our task is decidedly more narrow. Although these 
sources may be of some help in our inquiry, the basic question 
before us  is  not whether the officers in this case  adhered  to 
best  practices  but  “whether  the  circumstances  surrounding 
[Mr. Carrion’s] confession would have interfered with his free 
and deliberate choice of whether to confess.” Johnson v. Pol‐
lard, 559 F.3d 746, 753 (7th Cir. 2009) (internal quotation marks 
omitted).  To  be  sure,  evidence  that  Detective  Delgadillo,  in 
acting as translator, manipulated or mistranslated the prose‐
cutor’s questions or Mr. Carrion’s answers is relevant to the 
extent that it demonstrates coercive conduct. In the end, how‐
ever,  the  ultimate  question  is  whether,  under  the  totality  of 
the circumstances, Mr. Carrion was deprived of that “free and 
deliberate choice.” Id.36  

                                                 
35 Appellant’s Br. 19.  

36 This comports with our approach in dealing with more traditional ar‐

guments of coercive activity. For example, although “deception by an in‐
terrogator  does  not  automatically  invalidate  a  confession,”  Sotelo  v.  Ind. 
State Prison, 850 F.2d 1244, 1251 (7th Cir. 1988), “[g]iven the right circum‐
stances, a false promise of leniency may be sufficient to overcome a per‐
son’s ability to make a rational decision about the courses open to him,” 
United States v. Montgomery, 555 F.3d 623, 629 (7th Cir. 2009); see also Hadley 
24                                                            No. 14‐3241 

    Mr. Carrion first argues that Detective Delgadillo was so 
inherently  biased  that his translation  of Mr.  Carrion’s state‐
ments to the assistant state’s attorney cannot be properly at‐
tributed to Mr. Carrion. Mr. Carrion goes so far as to suggest 
that Detective Delgadillo served as translator solely to ensure 
his own “ability to control Carrion’s words that would even‐
tually be presented to the court … because [the officers] knew 
that the only way they would get the confession they needed 
was  if  Delgadillo  acted  as  Carrion’s  mouthpiece.”37  Were 
these accusations true, they certainly would be relevant to our 
coercion inquiry. But Mr. Carrion provides no support for his 
charges of bias. The bare assertion that Detective Delgadillo, 
as both investigator and translator, could not have acted neu‐
trally  is  insufficient  to  establish  that  he  acted  coercively.  See 
United States v. Lind, 542 F.2d 598, 599 (2d Cir. 1976) (rejecting 
involuntary  confession  argument  where  Spanish‐speaking 
FBI agent served as translator). 
   Mr. Carrion also questions Detective Delgadillo’s compe‐
tency as a translator. He relies on the testimony of Ruth Ra‐
mos, a language consultant and certified interpreter who re‐
viewed the videotaped interview several times and prepared 
her  own  transcription.  At  trial,  Ramos  was  asked  whether, 




                                                 
v. Williams, 368 F.3d 747, 749 (7th Cir. 2004) (noting that “[a]lthough the 
law permits the police to pressure and cajole, conceal material facts, and 
actively mislead, it draws the line at outright fraud” (citation omitted) (in‐
ternal quotation marks omitted)). 
37 Reply Br. 21. 
No. 14‐3241                                                           25

based on her experience and training, she believed that Detec‐
tive  Delgadillo’s  translations  were  “truthful,  complete,  and 
accurate.”38 Ramos replied:  
           Well,  I  believe  there  were  some  omissions. 
           When the questions … were posed in Spanish, 
           and  there  were  some  omissions  when  the  an‐
           swers  were  posed  in  Spanish  to  be  translated 
           into  English.  I  also  believe  that  there  were  … 
           some  errors,  grammatical  errors  in  sentence 
           structure in the Spanish language, the way the 
           questions were posed to Mr. Carrion.[39] 
These mistakes, Mr. Carrion suggests, altered the meaning of 
his responses and rendered his confession involuntary.  
    We  cannot  accept  Mr.  Carrion’s  argument.  As  an  initial 
matter,  it  is  important  to  remember  that  we  must  view  this 
issue through the lens of the trial court’s finding that Detec‐
tive Delgadillo’s translations were accurate, a determination 
to which we afford great deference. See United States v. Stew‐
art,  536  F.3d  714,  719  (7th  Cir.  2008)  (stating  that  historical 
facts are entitled to deference “especially when the suppres‐
sion decision turn[s] on the credibility of the witnesses” (al‐
teration in original) (internal quotation marks omitted)). The 
state trial court noted in its ruling that immediately after Ra‐
mos testified about the unspecified omissions and grammati‐
cal mistakes, she stated that, despite these errors, it was her 
opinion  that  the  translations  were  “verbatim”;  the  court 

                                                 
38 R.17‐14 at 57. 

39 Id. 
26                                                     No. 14‐3241 

found Ramos’s testimony on this matter “very credible.”40 See 
United  States  v.  Bernal‐Benitez,  594  F.3d  1303,  1319–20  (11th 
Cir. 2010) (finding confession voluntary even though officer 
wrote down the defendant’s statement in English, a language 
the defendant did not speak, because trial court found the of‐
ficers’ accounts of the substance of the interrogation credible).  
    Furthermore, Mr. Carrion’s sole example of a mistransla‐
tion does not persuade us that the trial court clearly erred in 
concluding  that  Detective  Delgadillo’s  translations  were  ac‐
curate. In the reply brief and at oral argument, appellate de‐
fense counsel emphasized that Ramos’s and Detective Delga‐
dillo’s  translations  of  Mr.  Carrion’s  answer  to  the  question, 
“Well, you went in there to take something, right?” were in 
              41
conflict.  Counsel argued that Detective Delgadillo translated 
Mr. Carrion’s answer as “Well, I don’t know. If I went in there, 
if I saw something that maybe I would like to take … ,” but 
Ramos testified that Mr. Carrion’s answer in fact was “I don’t 
even know what I was going to do when I went in there.”42 
This mistranslation, counsel suggested, was determinative at 
trial of whether Mr. Carrion entered Zymali’s apartment with 
the requisite intent. 
   The language cited by counsel, however, comes not from 
the witnesses’ testimony but from Mr. Carrion’s trial counsel 
during closing arguments. The actual testimony of Detective 
Delgadillo  and  Ramos  provides  a  more  complete  picture. 

                                                 
40 Id. at 149; see also id. at 57. 

41 Oral Argument at 00:59–2:06; Reply Br. 23. 

42 Reply Br. 23.  
No. 14‐3241                                                   27

First,  Ramos  testified  that,  through  Detective  Delgadillo, 
Mr. Carrion  was  asked  the  question,  “And  what  happened 
                                                    43
when  you  got  close  to  your  home  [?]”   According  to  her, 
Mr. Carrion responded, “I … well … I look down and I saw a 
… the apartment and I saw the light on. It seemed like an easy 
thing to do, I don’t know. I became curious … I didn’t even 
know what I was going to do … ,” and then was interrupted.44 
Detective Delgadillo’s translation of Mr. Carrion’s answer to 
the  same  question,  however,  omitted  the  final  phrase,  “I 
                                                         45
didn’t even know what I was going to do.”  This appears to 
be the inconsistency to which trial counsel referred in his clos‐
ing argument and that counsel in this court similarly empha‐
sized, although both counsel misstated the question that was 
posed.  
    This discrepancy between the two translations, however, 
is innocuous when considered in fuller context. During direct 
examination at trial, Ramos went on to testify about two ad‐
ditional exchanges that took place during the video interview. 
According to her translation, Mr. Carrion was asked the ques‐
tion, “When you first came in the apartment, what were you 
                           46
looking for [?]”  Mr. Carrion answered, “I didn’t even know 
what I wanted, I just got in to see what thing … just to look 
around … I didn’t even know what I was going to take, it’s 


                                                 
43 R.17‐14 at 54. 

44 Id. at 54–55. 

45 Id. at 3. 

46 Id. at 55. 
28                                                     No. 14‐3241 

like  …  ,”  and  then  was interrupted.47 Detective Delgadillo’s 
translation  was  essentially  the  same:  “I  didn’t  even  know 
                                                        48
what I was looking for, what I was going to take.”  Addition‐
ally, Ramos testified on cross‐examination that the prosecutor 
asked  Mr.  Carrion,  “[Were]  you  looking  for  something  to 
           49
take?”  According to her translation, Mr. Carrion responded, 
“Well  …  possibly  yes.  If  I  had  found  something  that  …  .”50 
Detective Delgadillo was not asked about this exchange dur‐
ing his testimony. 
    Upon  review  of  the  complete  trial  testimony,  we  cannot 
conclude that the inconsistency that Mr. Carrion has identi‐
fied  between  the  translations  made  by  Detective  Delgadillo 
and Ramos renders clearly erroneous the trial court’s finding 
that  Detective  Delgadillo’s  translations  were  accurate.  Cf. 
Lind,  542  F.2d  at  599  (finding  confession  through  Spanish‐
speaking FBI agent and another individual acting as transla‐
tors not coerced where agent “[a]t all times … was able to ver‐
ify the accuracy of the translation”).  
   The totality of the circumstances, therefore, militates in fa‐
vor of the conclusion that Mr. Carrion’s confession was vol‐
untary and that it was not the product of coercion. 
       


                                                 
47 Id. at 56. 

48 Id. at 5. 

49 Id. at 74. 

50 Id. 

       
No. 14‐3241                                                       29

                                 C. 
    Mr.  Carrion’s  final  contention  derives  from  his  coerced 
confession  argument.  He  argues  that  his  appointed  counsel 
on direct appeal provided ineffective assistance by failing to 
challenge the admission of the confession under the Due Pro‐
cess Clause. We have held that “[t]he filing of an Anders brief 
that fails to point out meritorious issues can, in principle, con‐
stitute ineffective assistance.” Steward v. Gilmore, 80 F.3d 1205, 
1213  (7th  Cir.  1996).  However,  because  we  have  concluded 
that  Mr.  Carrion’s  involuntary  confession  claim  is  without 
merit, we also reject his related claim of ineffective assistance. 
Warren v. Baenen, 712 F.3d 1090, 1104 (7th Cir. 2013) (rejecting 
petitioner’s argument that court‐appointed sentencing coun‐
sel  was  ineffective  because  “[c]ounsel  is  not  ineffective  for 
failing to raise meritless claims”); see also United States v. Stew‐
art, 388 F.3d 1079, 1085 (7th Cir. 2004) (“Stewart’s counsel can‐
not have been ineffective for failing to pursue what we have 
concluded  would  have  been  a  meritless  [claim].”);  Stone  v. 
Farley, 86 F.3d 712, 717 (7th Cir. 1996) (“Failure to raise a los‐
ing argument, whether at trial or on appeal, does not consti‐
tute ineffective assistance of counsel.”). 
                           Conclusion 
   For the foregoing reasons, we affirm the district court’s de‐
nial of the habeas petition. 
                                                       AFFIRMED